                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 EDWARD M. HAMPTON,

                       Plaintiff,

                      v.                            CAUSE NO.: 1:19-CV-279-HAB-SLC

 DAVID MATTHEW ZENT, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Edward M. Hampton, a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983 against Allen County Superior Judge David Matthew Zent and Prosecutor

Ashely Rene Fifield alleging they violated his federal and state constitutional rights in

order to convict him and sentence him to 15 years in prison. Pursuant to 28 U.S.C. §

1915A, the court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. The court applies the same

standard as when deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal, a

complaint must state a claim for relief that is plausible on its face. Bissessur v. Indiana

Univ. Bd. of Trs., 581 F.3d 599, 602-03 (7th Cir. 2009). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 603.
Nevertheless, a pro se complaint must be liberally construed “however inartfully

pleaded.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Hampton alleges that the defendants have violated his federal and state

constitutional rights because they have impeded his efforts to challenge his conviction

and sentence. ECF 1 at 2-4. In his complaint, he alleges Judge Zent improperly denied

his post-conviction motions to correct errors in his proceedings and to vacate his

conviction and sentence due to prosecutorial misconduct. Id. at 2-3. Hampton further

claims that Prosecutor Fifield knowingly and intentionally used false evidence and

perjured testimony to convict him. Id. at 3.

       Under 42 U.S.C. § 1983, Hampton cannot sue the defendants he has named in his

complaint. With respect to Judge Zent, he is immune from suit because “[a] judge has

absolute immunity for any judicial actions unless the judge acted in absence of all

jurisdiction.” Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). “A judge will not be

deprived of immunity because the action he took was in error, was done maliciously, or

was in excess of his authority; rather, he will be subject to liability only when he has

acted in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 359 (1978).

Because the doctrine of judicial immunity applies, Hampton cannot proceed on his

claim against Judge Zent.

       Hampton has also sued Prosecutor Fifield. She likewise is immune from suit.

“[I]n initiating a prosecution and in presenting the State’s case, the prosecutor is

immune from a civil suit for damages under § 1983.” Imbler v. Pachtman, 424 U.S. 409,

431 (1976). Absolute immunity shields prosecutors even if they act maliciously,

                                               2
unreasonably, without probable cause, or even on the basis of false testimony or

evidence. Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003). Because the doctrine of

prosecutorial immunity applies, Hampton cannot proceed on a claim against Prosecutor

Fifield.

       To the extent Hampton is challenging his confinement and seeking release from

prison, “habeas corpus is the exclusive remedy for a state prisoner who challenges the

fact or duration of his confinement . . ..” Heck v. Humphrey, 512 U.S. 477, 481 (1994).

While this court expresses no opinion on whether Hampton should file a habeas

petition, to the extent he is seeking relief only available through a habeas petition, he

needs to file a habeas petition in a separate case. The clerk will send him a blank

conviction habeas form and in forma pauperis form for his use, if he decides to file a

habeas petition challenging his conviction.

       Although it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Such is

the case here. No amendment would change the fact that Hampton has sued the

defendants that cannot be liable to him under 42 U.S.C. § 1983.

       For these reasons, the court:

       (1) DISMISSES this case pursuant to 28 U.S.C. § 1915A because the complaint

does not state a claim; and

                                              3
      (2) DIRECTS the clerk to send Edward M. Hampton a blank habeas corpus

petition, AO-241 (Rev. 1/15) (Conviction, INND Rev. 8/16) and a blank prisoner in

forma pauperis petition.

      SO ORDERED on July 12, 2019.

                                        s/ Holly A. Brady
                                       JUDGE HOLLY A. BRADY
                                       UNITED STATES DISTRICT COURT




                                          4
